RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2020 has been entered.
Amendments to claims 1 and 8, filed on 26 October 2020, have been entered in the above-identified application.  Claims 9-12 and 18 have been cancelled by applicant.  Claims 1-8, 13-17 and 19 are pending, of which claims 13-16 and 19 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 20 September 2018.


WITHDRAWN REJECTIONS
The 35 U.S.C. § 112(a) rejection of claim 9, made of record on page 3, paragraph 7 of the office action mailed 17 July 2020 has been withdrawn due to Applicant’s amendment in the response filed 26 October 2020.

REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being obvious JP 2002-317090 A in view of JP S63-251446 A and further in view of Yokoyama (U.S. Pub. 2007/0196647).  Applicant’s provided machine translations were used for analysis.
Regarding claims 1, 7, 8, and 17, JP ‘090 describes an adhesive structure comprising an elastic PVC base material and a hot melt adhesive applied to the base, see p. 4, [0072].  The PVC contains a common plasticizer such as a phthalate or epoxide plasticizer and has a low softening point, see [0079].  The adhesive may be a UV cross-linkable acrylic adhesive, see p. 4, [0073] and [0084].  The article is used as a label, a pressure-sensitive adhesive tape, or a protective film, see p.4, [0088], meeting the limitation of claim 17.
As JP ‘090 teaches the same type of base material as the claimed polymer substrate (soft PVC) in claims 7 and 8, such a material is expected to necessarily have a Vicat softening point within the claimed range.  However, JP ‘090 does not expressly 
JP ‘446 describes a soft polyvinyl chloride composition combined with a plasticizer and having a low Vicat softening point.  See p. 1 of the translation.  Suitable plasticizers are described at p. 2 of the translation.  The Vicat softening points of the resulting PVC are shown in the Examples in Table 1 of the original document, and specific examples have softening points of 92.8 °C and 93.5 °C.  See also p. 3 of the translation.  JP ‘446 describes specific phthalate plasticizers such as dibutyl phthalate and also teaches the use of dioctyl adipate, see p. 2, bottom half of the page.
The references are analogous as they are similar in composition, as each describes using a plasticized polyvinyl chloride material with a low softening point.
It would have been obvious to have included one of the plasticizers of JP ‘446 to the polyvinyl chloride of JP ‘090 to arrive at a softened PVC material with a Vicat softening point within the claimed range of the invention.  One would have been motivated to do so because JP ‘090 teaches that a common plasticizer such as phthalate or epoxide may be used for the PVC (see p. 4, [0079]) and JP ‘446 describes specific phthalate plasticizers such as dibutyl phthalate and also teaches using dioctyl adipate, see p. 2, bottom half of the page.
However, JP ‘090 does not specify that the adhesive is formed from a monomer mixture of alkyl (meth)acrylates which includes 0.1 to 30 wt. % of methyl (meth)acrylate and the specific alkyl (meth)acrylates listed in claim 1.
Yokoyama describes a pressure-sensitive adhesive tape (see abstract) in which the base of the tape may be polyvinyl chloride (see p. 10, 0152]).  The acrylic pressure-
JP ‘090, JP ‘446, and Yokoyama are analogous because they are similar in composition and purpose, as each discloses UV-curable hot melt acrylic adhesive compositions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the hotmelt acrylic adhesive composition of Yokoyama as the hotmelt acrylic adhesive composition for the labels of JP ‘090 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use this adhesive composition because Yokoyama teaches that this composition suitable for use in display devices such as a liquid crystal display module of a mobile phone (see p. 1, 
Regarding claims 2-6, JP ‘090 is relied upon as described above to recite the limitations of claim 1.  
	The limitations of claims 2-6 regarding the ultraviolet curing conditions and lamp apparatus used for the curing process are method limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because JP ‘090 describes using ultraviolet light to cure the adhesive composition, see p. 4, [0084-0087].  The UV light is in the 250-260 nm wavelength range, see id., and thus is capable of being performed with a low pressure mercury lamp as claimed.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 26 October 2020 regarding the 35 U.S.C. § 103 rejection of claims 1-8 and 17 of record over JP ‘090, JP ‘446, and Yokoyama have been carefully considered but are deemed unpersuasive.
Applicant argues at p. 6 of the remarks that JP ‘090 is directed to a coating compound that is a mixture of (A) a polymer and (B) a homo- or co-polymer of vinyl alkyl ether, which is coated onto a base material substrate, and that applying this unreacted 
The Examiner is not persuaded.  The claims are silent as to the molecular weight of the polymeric components including the pressure-sensitive adhesive copolymer and its further components.  The claims are also silent regarding the migration or non-migration of the plasticizer component.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., molecular weight and plasticizer migration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796